Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on November 10, 2020.

2. Claims 1-12 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 2 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer-implemented method as claimed in claim 1, wherein, in the event that the actual measurement values of at least one technical object, which have occurred during a period of time of the visual presentation of the interpolated trend progression, is receivable from the at least one operator station server retrospectively, then the relevant actual measurement values from the operator station server is utilizable to generate the actual trend progression of the measurement value and a comparison of the interpolated and the actual trend progression is transferred to the at least one operator station client for visual presentation to the operator of the technical installation,” which are not found in the prior art of record.
Incorporating claim 2 into claim 1 would put claim 1 in condition for allowance.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 10 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a) receive measurement values of at least one technical object of the technical installation via the at least one operator station server; b) continuously generate an actual trend progression of a received measurement value, in an event of no measurement value being received from the at least one technical object, an interpolation of the measurement value being undertaken to generate an interpolated trend progression, until a measurement value is again receivable; c) transfer the actual trend progression and an interpolated trend progression from the at least one operator station server to the at least one operator station client; and d) visually present the actual and the interpolated trend progression to an operator of the technical installation,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus claims 10-12 are allowed.


Contingent Limitations and Proposed Allowable Claim 1
5. MPEP 2111.04 states:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 




6. In the current claim version filed November 10, 2020, step b) includes contingent limitations, may not execute, and claim 1 becomes unpatentable. Furthermore, when step b) does not execute, claims 3, 5, 6, 8, and 9 become not applicable/do not execute either.
	For this reason, Examiner proposed an allowable version of claim 1:

A computer-implemented method for representing operator control information in a context of a technical installation having at least one operator station server and one operator station client, the method comprising:
a) receiving measurement values of at least one technical object of the technical installation via the at least one operator station server;
b) continuously generating an actual trend progression of a received measurement value, 
b1) in an event of no measurement value being received from the at least one technical object, an interpolation of the measurement value being undertaken to generate an interpolated trend progression, until a measurement value is again receivable;
b2) in the event that the actual measurement values of at least one technical object, which have occurred during a period of time of the visual presentation of the interpolated trend progression, is receivable from the at least one 
c) transferring the actual trend progression and an interpolated trend progression from the at least one operator station server to the at least one operator station client; and
d) visually presenting the actual and the interpolated trend progression to an operator of the technical installation.


	In the proposed version, either step b1) or step b2) executes, which puts claim 1 in condition for allowance. Furthermore, when either step b1) or step b2) executes, all dependent claims become applicable/also execute.


Conclusion
7. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 11,144,302 to Arakkal et al. discloses a predictor interface includes functionality to: receive update failure prediction requests from the host device(s), where the update failure prediction requests may pertain to ascertaining predicted update outcomes (e.g., predicted to be successful or predicted to fail); extract actual update outcomes enclosed with the received update failure results, where the actual update outcomes each reflect a true recorded outcome (e.g., successfully installed, failed to install, etc.) of the installation; and delegate the extracted actual update outcomes to a model output assessor for processing.


If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192